DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 2-5, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zotter (USPN 2016/0295652) in view of Kao (USPN 2010/0007997).
Regarding claim 2, Zotter discloses an electrical circuit, comprising: a contact (a relay 110) with a pair of switchable electrodes (fixed and movable contacts of the relay 110), the contact configured to cycle through make and break transitions while conducting current (see par. 0024, 0035);
 	at least one sensor (120, 122) coupled to the pair of switchable electrodes, the at least one sensor configured to generate sensor data (detected voltage data) (see par. 0022); and 
a controller circuit (112, see figures 1, 3) operatively coupled to the at least one sensor, and the pair of switchable electrodes, the controller circuit comprising a plurality of registers (366, 368, 374, 376, see figure 3b) and configured to detect a fault condition (stuck open fault)  associated with the contact based on the sensor data, and sequence contact opening of the contact based on the detected fault condition and a timing value stored in at least one register of the plurality of registers (e.g. see par. 0039-0040).
Zotter does not disclose an arc suppression circuit as claimed.
Kao discloses an electronic arc extinguishing device (see figure 1) comprises an arc suppressor (4) operatively coupled across the pair of switchable electrodes (11, 12) and configured to extinguish an are formed across the pair of switchable electrodes during the make and break transitions of the contact.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the contact of Zotter to incorporate an arc suppressor as disclosed by Kao in order to protect the contacts from degradation and destruction due to an electrical arcing.
Regarding claims 3, 4, Zotter discloses wherein the at least one register is a delay timing register storing the timing value (such as 326, 322, 324) (see figure 3a), and wherein the timing value configures a time delay for sequencing the contact opening of the contact prior to contact opening of at least a second contact associated with the make and break transitions (e.g. see par. 0025, 0039-0040).
Regarding claim 5, Zotter discloses wherein the at least one sensor is one of a current  sensor or a voltage sensor (120, 122), wherein the fault condition is based on a presence of a fault arc between the pair of switchable electrodes (the contacts of the relay 110), and wherein the controller  (112) circuit is configured to detect the fault arc based on the sensor data from the current sensor or the voltage sensor  (stuck open of stuck closed of the contacts of the relay 110  lead to a fault arc, e.g. see par. 0003, also see figure 3).
Regarding claims 12-13, 16-17,  Zotter discloses wherein the controller circuit is configured to: generate an alert notification of the fault condition (such as an indication of a stuck of the relay fault, see figure 3), wherein the alert notification is configured based on an alert notification parameter stored in an alert register (such as 328, 378) of the plurality of registers.
Regarding claim 14, Zotter discloses an electrical circuit (figures 1, 3), comprising:
a contact (110) with a pair of switchable electrodes (fixed and movable contacts of the relay 110, the contact configured to cycle through make and break transitions while conducting current (see par. 0024, 0035);
a voltage sensor (120, 122) coupled to the pair of switchable electrodes, the voltage sensor configured to generate voltage sensor data of voltage across the pair of switchable electrodes;
a controller (112) circuit operatively coupled to the voltage sensor, and the pair of switchable electrodes, the controller circuit comprising a plurality of registers (366, 368, 374, 376, see figure 3b) and configured to detect a fault condition (stuck relay fault) associated with the contact based on the voltage sensor data, and sequence contact opening of the contact with contact opening of at least a second contact based on the detected fault condition and a timing value stored in at least one register of the plurality of registers  (e.g. see par. 0025, 0039-0040).
Zotter does not disclose an arc suppression circuit as claimed.
Kao discloses an electronic arc extinguishing device (see figure 1) comprises an arc suppressor (4) operatively coupled across the pair of switchable electrodes (11, 12) and configured to extinguish an are formed across the pair of switchable electrodes during the make and break transitions of the contact.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the contact of Zotter to incorporate an arc suppressor as disclosed by Kao to protect the contacts from degradation and destruction due to an electrical arcing.
Regarding claim 15, Zotter discloses the controller circuit (112) is configured to: delay the contact opening of the at least second contact for a time delay corresponding to the timing value (e.g. see figure 3).
Regarding claim 18, Zotter discloses a method, comprising: coupling a contact (110) with a pair of switchable electrodes (fixed and movable contacts of the relay 110) of a contact sequencer circuit (see figures 1, 3), the
contact configured to cycle through a make state and a break state while conducting current (see par. 0024, 0035);
coupling at least one sensor (120, 122) coupled to the pair of switchable electrodes, the at least one sensor configured to generate sensor data; and coupling a controller circuit (112) to the at least one sensor, the controller circuit configured to detect a fault condition (stuck fault) based on the sensor data; and
sequencing contact opening of the contact based on the detected fault condition and a timing value stored in at least one register of a plurality of registers (366, 368, 374, 376, see figure 3b) of the controller circuit (e.g. see par. 0025, 0039-0040).
Zotter does not disclose coupling an arc suppression circuit as claimed.
Kao discloses an electronic arc extinguishing device (see figure 1) comprises an arc suppressor (4) operatively coupled across the pair of switchable electrodes (11, 12) and configured to extinguish an are formed across the pair of switchable electrodes during the make and break transitions of the contact.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the contact of Zotter to incorporate an arc suppressor as disclosed by Kao to protect the contacts from degradation and destruction due to an electrical arcing.
	Regarding claim 19, Zotter discloses the at least one register is a delay timing register (e.g.  see 368), and the method further comprising: retrieving the timing value from the delay timing register, and configuring the contact to remain open for a time delay corresponding to the timing value (see figure 3b).
	Regarding claim 20, Zotter performing contact opening of at least a second contact associated with the make and break transitions, after expiration of the time delay (see 370, figure 3b).
2.	Claims 2-4, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels et al (USPN 6297569 ) in view of Kao (USPN 2010/0007997).
Regarding claim 2, Bartels discloses an electrical circuit (figure 1), comprising: 
a contact (a relay K1) with a pair of switchable electrodes (fixed and movable contacts of the relay K1), the contact configured to cycle through make and break transitions while conducting current (see col. 3, lines 52-58);
 	at least one sensor (a voltage sensor 23) coupled to the pair of switchable electrodes, the at least one sensor configured to generate sensor data (detected voltage data); and 
a controller circuit (12, see figure 1) operatively coupled to the at least one sensor, and the pair of switchable electrodes, the controller circuit comprising a plurality of registers (such as 40, 45, 60, 102) and configured to detect a fault condition (stuck open fault)  associated with the contact based on the sensor data, and sequence contact opening of the contact based on the detected fault condition and a timing value stored in at least one register of the plurality of registers (e.g. see col. 12, lines 49-57).
Bartels does not disclose an arc suppression circuit as claimed.
Kao discloses an electronic arc extinguishing device (see figure 1) comprises an arc suppressor (4) operatively coupled across the pair of switchable electrodes (11, 12) and configured to extinguish an are formed across the pair of switchable electrodes during the make and break transitions of the contact.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the contact of Bartels to incorporate an arc suppressor as disclosed by Kao in order to protect the contacts from degradation and destruction due to an electrical arcing.
Regarding claims 3, 4, Bartels discloses wherein the at least one register is a delay timing register storing the timing value (40, 45, 60, 102 ) (see figure 1), and wherein the timing value configures a time delay for sequencing the contact opening of the contact prior to contact opening of at least a second contact (K2) associated with the make and break transitions (e.g. see col. 12, lines 49-56, col. 8, lines 50-56).
Regarding claims 12-13, 16-17,  Bartels discloses wherein the controller (12) circuit is configured to: generate an alert notification of the fault condition (such as a fault indication), wherein the alert notification is configured based on an alert notification parameter stored in an alert register (102) of the plurality of registers.
Regarding claim 14, Bartels discloses an electrical circuit (figure 1, 2), comprising:
a contact (K1) with a pair of switchable electrodes (fixed and movable contacts of the relay K1, the contact configured to cycle through make and break transitions while conducting current (see col. 3, lines 52-58);
a voltage sensor (23) coupled to the pair of switchable electrodes, the voltage sensor configured to generate voltage sensor data of voltage across the pair of switchable electrodes;
a controller (12) circuit operatively coupled to the voltage sensor, and the pair of switchable electrodes, the controller circuit comprising a plurality of registers (40, 45, 60, 102, see figures 1-2) and configured to detect a fault condition (stuck relay fault) associated with the contact based on the voltage sensor data, and sequence contact opening of the contact with contact opening of at least a second contact (K2) based on the detected fault condition and a timing value stored in at least one register of the plurality of registers (e.g. see col. 12, lines 49-56, col. 8, lines 50-56).
  Bartels does not disclose an arc suppression circuit as claimed.
Kao discloses an electronic arc extinguishing device (see figure 1) comprises an arc suppressor (4) operatively coupled across the pair of switchable electrodes (11, 12) and configured to extinguish an are formed across the pair of switchable electrodes during the make and break transitions of the contact.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the contact of Bartels to incorporate an arc suppressor as disclosed by Kao to protect the contacts from degradation and destruction due to an electrical arcing.
Regarding claim 15, Bartels discloses the controller circuit (12) is configured to: delay the contact opening of the at least second contact for a time delay corresponding to the timing value (e.g. see col. 12, lines 49-56, col. 8, lines 50-56).
Regarding claim 18, Bartels discloses a method, comprising: coupling a contact (K1) with a pair of switchable electrodes (fixed and movable contacts of the relay 110) of a contact sequencer circuit (see figures 1-2), the
contact configured to cycle through a make state and a break state while conducting current (see col. 3, lines 52-58);
coupling at least one sensor (23) coupled to the pair of switchable electrodes, the at least one sensor configured to generate sensor data; and
coupling a controller circuit (12) to the at least one sensor, the controller circuit configured to detect a fault condition (stuck fault) based on the sensor data; and
sequencing contact opening of the contact based on the detected fault condition and a timing value stored in at least one register of a plurality of registers (40, 45, 60, 102) of the controller circuit (e.g. see col. 12, lines 49-56, col. 8, lines 50-56).
  Bartels does not disclose coupling an arc suppression circuit as claimed.
Kao discloses an electronic arc extinguishing device (see figure 1) comprises an arc suppressor (4) operatively coupled across the pair of switchable electrodes (11, 12) and configured to extinguish an are formed across the pair of switchable electrodes during the make and break transitions of the contact.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the contact of Bartels to incorporate an arc suppressor as disclosed by Kao to protect the contacts from degradation and destruction due to an electrical arcing.
	Regarding claim 19, Bartels discloses the at least one register is a delay timing register (e.g.  101, see figure 2a), and the method further comprising: retrieving the timing value from the delay timing register, and configuring the contact to remain open for a time delay corresponding to the timing value (see figure 2a).
	Regarding claim 20, Bartels performing contact opening of at least a second contact (K2) associated with the make and break transitions, after expiration of the time delay (see 130, figure 2b).
Allowable Subject Matter
3.	Claims  6-11, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836